        Case 1:19-cr-00373-PGG Document 87 Filed 12/09/19 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

________________________________

UNITED STATES OF AMERICA

               v.                                   Case No. S1 19 Cr 373 (PGG)

MICHAEL AVENATTI

            Defendant.
________________________________

                    DEFENDANT AVENATTI’S PROPOSED VOIR DIRE

       Pursuant to Rule 24(a) of the Federal Rules of Criminal Procedure, Defendant Michael

Avenatti requests that the Court include the following questions in its oral examination of

prospective jurors. Extended voir dire is necessary to identify potential juror prejudice caused

by the extensive media coverage of this and other cases involving Mr. Avenatti and is

necessary to preserve Mr. Avenatti’s right to a fair trial and an impartial jury. Mr. Avenatti

has filed a motion for a written juror questionnaire, attaching a proposed questionnaire to his

motion. (Dkt. No. 76-1). In the event that the Court grants Mr. Avenatti’s motion for a written

juror questionnaire in advance of voir dire, the need for many of these proposed questions will

be obviated.

       Mr. Avenatti also requests that the Court pursue more detailed questioning at the

sidebar if a prospective juror’s answer reveals that further inquiry is appropriate. In addition,

if a juror’s answer reveals that the juror may have seen or become aware of these or other

charges against Mr. Avenatti, the Court is requested to pursue more detailed questioning

regarding what the juror may have seen or heard outside the presence of the other jurors.
            Case 1:19-cr-00373-PGG Document 87 Filed 12/09/19 Page 2 of 15



        Prior to questioning the panel, Mr. Avenatti requests that the Court inform the jury of

the nature of the case.

   I.        Background of the Case and the Voir Dire Proces

        This is a criminal case. The charges against Mr. Avenatti are set forth in an indictment.

An indictment is a formal method of accusing a defendant of a crime. It’s not evidence of any

kind. It merely states what crimes the government will attempt to prove that the defendant

committed. It is the government’s burden to establish Mr. Avenatti’s guilt beyond a reasonable

doubt. I will instruct the jury on this burden of proof and what it means after all the evidence

is presented.

        Mr. Avenatti has pleaded not guilty to the indictment – that is, he has denied the charges

made by the government. The accusations and Mr. Avenatti’s denial of those accusations raise

issues of fact that must be decided by the jury on the basis of the evidence that will be presented

in court.

        I have no knowledge of the actual facts of this case and nothing that I say today or at

any time during the trial is to be considered evidence. I will, however, briefly summarize the

charges in the indictment so that we can determine whether there is anything about the charges

that would make it difficult or inappropriate for any of you to sit as a fair and impartial juror.

Those of you who are selected to sit as jurors will receive a detailed explanation of the charges

at the conclusion of the case and after closing arguments.

        The indictment in this case contains a total of three counts. Mr. Avenatti, a lawyer, is

charged with extortion for allegedly threatening to injure the reputation of, and cause economic

harm to, Nike if Nike did not meet certain settlement demands that Mr. Avenatti made during

settlement discussions with lawyers for Nike in March 2019. At the time, Mr. Avenatti, as a
         Case 1:19-cr-00373-PGG Document 87 Filed 12/09/19 Page 3 of 15



lawyer, was representing a client named Gary Franklin, who coached the California Supreme

travel basketball team in Nike’s Elite Youth Basketball League, a nationwide league of the top

amateur high school players in the country. Mr. Avenatti is also charged with wire fraud for

allegedly depriving Coach Franklin of his right to Mr. Avenatti’s honest services.

       Again, the indictment is not evidence. It merely contains formal accusations. The

government has the burden of producing evidence sufficient to prove Mr. Avenatti’s guilt on

any count beyond a reasonable doubt. And Mr. Avenatti is presumed to be innocent.

       I expect the trial will last about ___ days. Sometimes a trial lasts longer or shorter than

the judge or the lawyers expect, but I wanted to give you some idea of what we expect at this

point. I’ll tell you a little more about our schedule once the jury is selected.

       In a moment, I’m going to ask you all to respond to certain questions. If you have an

answer to any question you prefer not to give in public, just let us know and the lawyers and I

will hear you up here at the bench. During the questioning, you may be excused from serving

as a juror in this case. If you happen to be one of those excused, it is no reflection on you.

This is all part of our system of justice, which is intended to provide all parties with a jury that

they believe will be fair to them. You will have done your duty by your presence and readiness

to serve if chosen.

       Before I begin with the questioning, I must give you a few simple rules of law that will

guide all of us during a trial. The function of the jury is to decide questions of fact – that is, to

decide any disputed questions about what actually happened in connection with this case. You,

who are chosen as jurors, will be the only judges of the facts, and nothing I or the lawyers say

or do may in any way intrude on your role as the exclusive fact finders based on the evidence

presented here in the courtroom. In particular, it’s not up to me to decide what happened or
          Case 1:19-cr-00373-PGG Document 87 Filed 12/09/19 Page 4 of 15



even to have an opinion about what happened. If you get the impression from anything I say

or do that I do have an opinion about the facts, you should disregard it.

         When it comes to the law, however, as distinguished from the facts, you must take your

instructions from me, and you are bound by those instructions. You may not substitute your

own ideas of what the law is or what you think it ought to be. At the conclusion of the case,

your job will be to determine whether the government has proven its case beyond a reasonable

doubt according to my instructions on the law.

         I’m going to begin with a series of general questions. Please raise your hand if your

answer to any of the questions is yes. If your answer is no, you don’t have to do anything. If

you raise your hand but your answer is something that you would rather not discuss in public,

just say so, and we’ll hear you up here at the bench.

   II.      Proposed Questions

            a. General Questions

         This trial is expected to take about ____ days.

         1) Is there anything that would prevent anyone from serving as a juror for that period

            of time?

         2) Does anyone have any problem with your hearing or vision that would prevent you

            from giving their full attention to all the evidence in the case?

         3) Does anyone have any difficulty in understanding or reading English that would

            make it difficult for you to follow the evidence in this case?

         4) Is anyone taking any medication or does anyone have some other health problem

            that would prevent you from giving full attention to the evidence as it’s presented

            to you?
 Case 1:19-cr-00373-PGG Document 87 Filed 12/09/19 Page 5 of 15



5) Does anyone have any doubt that you would be able to evaluate each witness’s

   credibility without bias or prejudice?

6) Does anyone have any strong feelings about litigation or the criminal justice system

   in general that would make it difficult for you to be a fair and impartial juror in this

   case?

7) Does anyone have any doubt that you would be able to decide this case based solely

   on the evidence presented at the trial here in the courtroom and not based on any

   other information?



   b. Knowledge Of The Case And Media Coverage

8) Do you have any personal knowledge concerning this case or know anything about

   the facts of this case other than what I have told you?

9) Have you heard, read, or seen anything from newspapers, television, radio, the

   internet, friends, family, or any other source, regarding Michael Avenatti? What

   have you heard, read, or seen?

10) In 2018, Michael Avenatti sued President Trump on behalf of Stormy Daniels.

   Have you heard about that lawsuit? If so, what have you heard? Is there anything

   about Mr. Avenatti’s filing of lawsuits against President Trump that may make it

   difficult for you to be a fair and impartial juror in this case?

11) If you are selected as a juror, you will not be permitted to read or listen to any news

   about this case. You won’t be allowed to do any internet research concerning it.

   You will only be allowed to consider as evidence information that you hear in this

   courtroom. You won’t be allowed to write about your participation as a juror on
        Case 1:19-cr-00373-PGG Document 87 Filed 12/09/19 Page 6 of 15



          any internet site or blog. You won’t be able to discuss what you are doing, with

          whom you are doing it, or the events that occur during the course of the trial. This

          is very important. We live in a connected world, but this is a matter about which

          you need to focus solely on what’s happening in the courtroom. Does anyone

          believe that you would have any difficulties complying with this extremely

          important instruction?


          c. Knowledge Of The Parties

       The government is represented here by the United States Attorney’s Office for the

Southern District of New York. Mr. Geoffrey Berman is the United States Attorney. Assistant

United States Attorneys Matthew Podolsky, Daniel Richenthal, and Robert Sobelman will try

the case for the government. They will be assisted by Special Agent_______ of the FBI. At

times, the government will also be assisted by _______, who are legal assistants in the U. S.

Attorney’s Office.

       12) Do you, a family member, or a close friend, know any of these individuals? Have

          you, or has anyone you know, had any dealings with any of these individuals or

          with the United States Attorney’s Office here in the Southern District of New York?

       13) Do you, a family member, or a close friend have any associations or employment

          with the FBI?

       14) As I mentioned at the outset, the defendant is Michael Avenatti. Do you, a family

          member, or a close friend know or have any dealings with Mr. Avenatti?
 Case 1:19-cr-00373-PGG Document 87 Filed 12/09/19 Page 7 of 15



15) Mr. Avenatti is represented at this trial by Scott A. Srebnick and Jose M. Quinon.

   Do you, a family member, or a close friend know or have you or anyone you know

   had any dealings directly or indirectly with any of the individuals?

16) I am going to read a list of names to you. These are names of people and companies

   that might be mentioned at trial, or who might testify at trial. The purpose of the

   exercise is to find out whether you know any of these people. It’s a long list, but

   it’s important that we know whether you know or have any dealings with any of the

   people whose names are going to be mentioned in the course of the trial.

[List of Names to be presented when Witness Lists are Exchanged]

Do you know or have you heard of any of these individuals or companies? Have you,

a family member, or close friend ever worked at or had any contact with any of the

listed companies and entities?



   d. Views About The Government And Lawyers

17) Have you, a family member, or a close friend ever been employed by or had any

   association with, the federal, state, or local government, or by any of its offices,

   departments, or agencies, including any law enforcement agency?

18) Are you, a family member, or a close friend a judge, law clerk, court attendant,

   court clerk, any kind of court personnel, probation officer, or person connected with

   correctional institutions or jails?

19) Have you, a family member, or a close friend ever applied for a position with any

   law enforcement agency?
 Case 1:19-cr-00373-PGG Document 87 Filed 12/09/19 Page 8 of 15



20) Have you, a family member, or close friend been a member of a group that lobbies

   or takes positions on law enforcement issues on a state, federal, or local level?

21) Have you, a family member, or close friend ever been a part of any branch of the

   United States military or any other country’s military? If so, what military branch

   did you serve in?

22) Have you, a family member, or close friend studied or practiced law or worked in

   any capacity for a law office or for a private investigator? Is there anything about

   that experience that would affect your ability to be impartial in this case?

23) Would you tend to give the government’s witness testimony or evidence more or

   less weight than the defendant’s evidence on the same subject, because the

   testimony is presented by the government?

24) Do you believe a lawyer representing a client should not communicate with the

   press, go on television, or hold press conferences?

25) Mr. Avenatti is a civil trial lawyer who sues individuals and corporations. What is

   your opinion of civil trial lawyers? Do you believe there are too many lawsuits in

   this country? Do you believe that people are too ready to sue? Do you believe that

   lawsuits are costing us all too much money?



   e. Experience With And Views Of The Criminal Justice System

26) Do you believe that simply because the defendant has been charged with a crime

   that it is likely he did something wrong?
 Case 1:19-cr-00373-PGG Document 87 Filed 12/09/19 Page 9 of 15



27) If, after hearing all the evidence and my instructions on the law, you found that the

   government has not proven its case beyond a reasonable doubt, would you feel

   uncomfortable finding the defendant not guilty?

28) Have you, or a relative or close friend, ever been charged with a crime? If so, is

   there anything about that experience that would prevent you from acting as a fair

   and impartial juror in this case? Again, if you would prefer not to give your answer

   in open court, please say so.

29) Have you, or a relative or close friend, ever been the subject of an investigation or

   accusation by any grand jury, state or federal, or any other investigation, or the

   recipient of a subpoena for any inquiry or investigation?

30) Have you, or has any relative or close friend, ever appeared as a witness, been

   involved with in an individual or business capacity, or been questioned for any

   investigation or inquiry by any of the following: the United States Department of

   Justice, the United States Attorney’s Office for the Southern District of New York,

   the FBI, or the IRS?



   f. Victim Of A Crime

31) Have you, or has any family member or any close friend, ever been a victim of a

   crime, or ever pressed criminal charges against someone, or tried to press criminal

   charges against someone? If you feel uncomfortable answering this question in

   open court, please say so. If so, please describe the circumstances, including the

   type of crime, when it happened, and the outcome of any law enforcement action.
Case 1:19-cr-00373-PGG Document 87 Filed 12/09/19 Page 10 of 15



   Is there anything about that experience that could affect your ability to be fair and

   impartial in this case?

32) To the extent we have not talked about it, have you, or your friends or family

   members, been the victims of a fraud or financial crime?

33) Have you or any member of your family or any close friends ever been harmed by

   dishonesty in business?

34) Have you ever felt that you or anyone close to you was taken advantage of in a

   business or financial transaction?



   g. College Basketball

35) Are you a fan of high school or college basketball? If so, of what teams or players?

36) Do you believe that clothing and shoe companies should be permitted to pay

   amateur basketball players in high school and college?

37) Do you believe that amateur basketball players (high school and college) should be

   paid?



   h. Prior Jury Service

38) Have you ever served as a juror before in any type of case?

39) If so, please state whether each case was in state or federal court, whether it was a

   civil or criminal matter, and, without telling us what the verdict was, whether a

   verdict was reached.
Case 1:19-cr-00373-PGG Document 87 Filed 12/09/19 Page 11 of 15



40) Have you served as a grand juror, which is different? If you have done so, please

   indicate where and when you served, and describe, in general terms, the kinds of

   cases you heard.

41) For those of you who have described prior jury service, is there anything about your

   prior experiences as a juror that would prevent you from acting as a fair and

   impartial juror in this case?



   i. Views On Justice System

42) Do you think the government does enough to prosecute while-collar crime?

43) Do you believe that our system of criminal justice improperly favors individuals

   charged with white-collar crimes?



   j. Ability To Follow The Law

44) Every defendant is presumed innocent and can’t be convicted unless the jury

   unanimously, based solely on the evidence in the case, decides that his guilt has

   been proven beyond a reasonable doubt. The burden of proving guilt beyond a

   reasonable doubt rests entirely with the government. The defendant has no burden

   of proof whatsoever. Would any of you have any difficulty in following this

   instruction?

45) Under the law, an indictment is merely a list of formal charges and is not considered

   proof of any wrongdoing. The fact that the defendant has been indicted is entitled

   to no weight at all in deciding whether a defendant is innocent or guilty. Is there

   anyone who would have any difficulty in accepting this principle?
Case 1:19-cr-00373-PGG Document 87 Filed 12/09/19 Page 12 of 15



46) The burden of proof in a criminal case beyond a reasonable doubt is greater than in

   a civil case.   In a criminal case, the defendant is presumed innocent.          The

   government has to prove guilt beyond a reasonable doubt whereas in a civil case

   the plaintiff’s burden is only to show that he or she is more likely than not to be

   entitled to relief. And that is, of course, a much lesser standard than the beyond-a-

   reasonable-doubt standard. Some of you have had experience in civil cases. And

   so you understand that it’s a different burden and a much higher burden in a criminal

   case. Is there anyone who does not understand that the burden of proof in a criminal

   case beyond a reasonable doubt is higher than the preponderance-of-the-evidence

   test that you use in a civil case?

47) Under the law, the defendant does not have to testify or even present any evidence.

   If the defendant does not testify, the jury cannot draw any unfavorable inference

   against the defendant based on that decision. That fact can’t enter at all into the

   jury’s deliberation. Would any of you have any difficult in applying this principle?

48) Under the law, the defendant is under no obligation to present any evidence or case

   on his own behalf. If the defendant elects not to present any evidence, the jury can’t

   draw any adverse inference against the defendant based on that decision. Again,

   that fact can’t enter at all into the jury’s deliberation. Would any of you have any

   difficult in following that instruction?

49) Conversely, should the defense counsel decide to put on a case on the defendant’s

   behalf, that fact does not in any way shift the burden of proof to the defendant. And

   it doesn’t diminish the obligation of the government to prove the defendant’s guilt
        Case 1:19-cr-00373-PGG Document 87 Filed 12/09/19 Page 13 of 15



          beyond a reasonable doubt. Would any of you have any difficult in following that

          principle?

       50) The law provides that only the evidence that’s produced here in court may be used

          by you to determine whether the government has met its obligation of proving

          defendant’s guilt beyond a reasonable doubt. Nothing that happens outside of court,

          nothing in your background can play any role in that. It’s only what you hear and

          see in this courtroom. Is there anyone who would have difficulty in applying that

          principle?



          k. Questions For Individual Jurors

       Now, let me find out some general information about each juror.

Starting with Juror No. 1:

       51) What is you county and general section or community of residence? How long have

          you resided there? Do you own or rent your home? (If fewer than five years, the

          same questions with respect to prior residence.)

       52) What is the highest level of schooling you have completed?

       53) What is your present employment? Where is your place of work? What is the

          nature of your work? How long have you held your current position? (If fewer

          than five years, the same questions with respect to prior employment.) If retired,

          what did you do before?

       54) Do you have a spouse or partner? If so, how is he or she employed?

       55) Do you have any children? How old are they? Do any of them live at home with

          you? If they are adults, how are they employed?
      Case 1:19-cr-00373-PGG Document 87 Filed 12/09/19 Page 14 of 15



      56) What is the main way you get news: from newspapers, television, the internet, or

         otherwise?

      57) What types of newspapers, magazines, books and news or business websites do you

         read on a regular basis?

      58) What television programs do you watch on a regular basis?

      59) Do you belong to or hold any leadership positions in any associations or clubs or

         unions? If so, please describe.

      60) Who is a historical figure you admire?

      61) How do you like to spend your spare time?

         l. Summary Question

      62) As you can tell from my prior questions, the fundamental issue here is whether there

         is anything in your personal history or life experience that would prevent you from

         acting as a fair and impartial juror. So let me ask you one final time, is there

         anything – whether I have asked specifically about it or not – that would affect your

         ability to render a fair and impartial verdict in this case?


December 9, 2019                           Respectfully submitted,

                                           By:     /s/Scott A. Srebnick
                                                   Scott A. Srebnick, P.A.
                                                   201 South Biscayne Boulevard
                                                   Suite 1210
                                                   Miami, FL 33131
                                                   Telephone: (305) 285-9019
                                                   Facsimile: (305) 377-9937
                                                   E-Mail: Scott@srebnicklaw.com
        Case 1:19-cr-00373-PGG Document 87 Filed 12/09/19 Page 15 of 15



                                            By:    /s/Jose M. Quinon
                                                   Jose M. Quinon, P.A.
                                                   2333 Brickell Avenue, Suite A-1
                                                   Miami, FL 33129
                                                   Telephone: (305) 858-5700
                                                   Facsimile: (305) 358-7848
                                                   E-Mail: jquinon@quinonlaw.com

                                                   Attorneys for Defendant Michael Avenatti


                               CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all counsel

registered to receive electronic notices.


                                            /s/Scott A. Srebnick
                                            Scott A. Srebnick
